                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


QUINCY JAMES,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 5:18-CV-503-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $3,305.00,
in full satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C.
§ 2412. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be
made by check payable to Plaintiff’s counsel, Vaughn S. Clauson, and mailed to his office at The
Clauson Law Firm, PLLC P.O. Box 110205, Durham, North Carolina 27709, in accordance with
Plaintiff’s assignment to her attorney of her right to payment of attorney's fees under the Equal
Access to Justice Act.

This Judgment Filed and Entered on January 28, 2020, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
January 28, 2020                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
